Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) fabrics or articles composed wholly or in chief value of artificial silk the same as those passed upon in Abstract 37230 at 60 percent under paragraph 31; (2) embroidered wearing apparel in part of lace or trimmings at 75 percent under paragraph 1430, Glemby’s v. United States, (13 Ct. Cust. Appls. 533, T. D. 41397) followed; (3) artificial flowers the same as those passed upon in Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. *50543473) at 60 percent under paragraph 1419; (4) silk wearing apparel or silk articles the same as those involved in Abstract 29972 at 60 percent under paragraph 1210; and (6) hats in chief value of straw the same as those passed upon in Stern v. United States (12 Ct. Cust. Appls. 514, T. D. 40701) at 50 percent under paragraph 1406.